Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 6, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  162975(45)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices
                                                                     SC: 162975
  v                                                                  COA: 351615
                                                                     Wayne CC: 12-000894-FC
  PARIS NICOLE SMITH,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing her reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before August 26, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  August 6, 2021

                                                                               Clerk